                                               United States Bankruptcy Court
                                                  District of Puerto Rico
In re:                                                                                                     Case No. 20-01661-EAG
DIANA IVETTE RIOS PEREZ                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0104-2                  User: sanabriae                    Page 1 of 2                          Date Rcvd: Jun 29, 2020
                                      Form ID: n5009                     Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 01, 2020.
db              DIANA IVETTE RIOS PEREZ,    RR 4 BOX 8169,    MAYAGUEZ, PR 00680
smg             FEDERAL LITIGATION DEPT. OF JUSTICE,     PO BOX 9020192,    SAN JUAN, PR 00902-0192
cr             +ORIENTAL BANK,   C/O JUAN A. CUYAR COBB, ESQ.,     FERNANDEZ CUYAR ROVIRA & PLA LLC,
                 PO BOX 9023905,   SAN JUAN, PR 00902-3905
cr              SCOTIABANK DE PUERTO RICO,    FERNANDEZ COLLINS CUYAR & PLA,     PO BOX 9023905,
                 SAN JUAN, PR 00902-3905
4834920        +Baxter Credit Union,    PO Box 195596,    San Juan, PR 00919-5596
4834930        +ORIENTAL BANK (MORTGAGE DIVISION),     PO BOX 362394,    SAN JUAN PR 00936-2394
4834921         Scotiabank De Puerto R,    290 Jesus T Pinero Ave,    Hato Rey, PR 00919
4834926        +Thd/cbna,   Po Box 6497,    Sioux Falls, SD 57117-6497

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: bankruptcy@hacienda.pr.gov Jun 29 2020 20:11:42        DEPARTAMENTO DE HACIENDA,
                 PO BOX 9024140,    OFICINA 424-B,    SAN JUAN, PR 00902-4140
smg            +E-mail/Text: Quiebras@trabajo.pr.gov Jun 29 2020 20:20:55        PR DEPARTMENT OF LABOR,
                 PO BOX 195540,    HATO REY, PR 00919-5540
smg             E-mail/Text: ustpregion21.hr.ecf@usdoj.gov Jun 29 2020 20:10:35         US TRUSTEE,
                 EDIFICIO OCHOA,    500 TANCA STREET SUITE 301,     SAN JUAN, PR 00901-1922
intp           +E-mail/Text: enotice@ch13sju.com Jun 29 2020 20:09:55        ALEJANDRO OLIVERAS RIVERA,
                 CHAPTER 13,    PO BOX 9024062,    SAN JUAN, PR 00902-4062,     PUERTO RICO 00902-4062
4834919        +E-mail/Text: marilyn.gonzalez@popular.com Jun 29 2020 20:11:16        BANCO POPULAR,
                 PO BOX 362708,    San Juan, PR 00936-2708
4834928         E-mail/Text: marilyn.gonzalez@popular.com Jun 29 2020 20:11:16        BANCO POPULAR DE PUERTO RICO,
                 BANKRUPTCY DEPARTMENT,    PO BOX 366818,    SAN JUAN PR 00936-6818
4834929         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jun 29 2020 20:15:37
                 Portfolio Recovery Associates, LLC,     POB 12914,    Norfolk VA 23541
4834922        +E-mail/PDF: gecsedi@recoverycorp.com Jun 29 2020 20:15:31        Syncb/ccsumt,    C/o Po Box 965068,
                 Orlando, FL 32896-0001
4834923        +E-mail/PDF: gecsedi@recoverycorp.com Jun 29 2020 20:16:16        Syncb/mc,    Po Box 965005,
                 Orlando, FL 32896-5005
4834924        +E-mail/PDF: gecsedi@recoverycorp.com Jun 29 2020 20:15:31        Syncb/sams,    Po Box 965005,
                 Orlando, FL 32896-5005
4834925        +E-mail/PDF: gecsedi@recoverycorp.com Jun 29 2020 20:15:35        Syncb/sams Club,    Po Box 965005,
                 Orlando, FL 32896-5005
4834927        +E-mail/PDF: gecsedi@recoverycorp.com Jun 29 2020 20:16:17        Synchrony Bank,
                 c/o of PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
                                                                                                TOTAL: 12

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 01, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 29, 2020 at the address(es) listed below:
              ALEJANDRO OLIVERAS RIVERA (ENO)    on behalf of Trustee ALEJANDRO OLIVERAS RIVERA
               aorecf@ch13sju.com
              JUAN A CUYAR COBB   on behalf of Creditor   ORIENTAL BANK fccplawpr1@gmail.com;jcc@fclawpr.com,
               jcc_fccplaw@yahoo.com
              LYSSETTE A MORALES VIDAL   on behalf of Debtor DIANA IVETTE RIOS PEREZ
               lamoraleslawoffice@gmail.com, irma.lamorales@gmail.com
              MONSITA LECAROZ ARRIBAS    ustpregion21.hr.ecf@usdoj.gov
              NOREEN WISCOVITCH RENTAS    courts@nwr-law.com,
               nwiscovitch@ecf.epiqsystems.com;nwr@trustesolutions.net
District/off: 0104-2         User: sanabriae             Page 2 of 2                  Date Rcvd: Jun 29, 2020
                             Form ID: n5009              Total Noticed: 20


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              PEDRO RAFAEL MEDINA HERNANDEZ   on behalf of Trustee ALEJANDRO OLIVERAS RIVERA aorecf@ch13sju.com
              UNITED STATES TRUSTEE   ustpregion21.hr.ecf@usdoj.gov
                                                                                            TOTAL: 7
                                     UNITED STATES BANKRUPTCY COURT
                                             District of Puerto Rico




        In re:                                                  Case No. 20−01661 EAG

                                                                Chapter 7
        DIANA IVETTE RIOS PEREZ



        xxx−xx−1952
                               Debtor(s)
                                                                        FILED & ENTERED ON
                                                                        6/29/20




                                                       NOTICE




           You are hereby notified that the Trustee appointed in this case has filed a Report of No Distribution.

          You must file any objections you may have to said report in writing, within thirty (30) days from
        notice of this notice, and notify the objection to the U. S. Trustee, the Trustee and the Debtor(s).
           Pursuant to Rule 5009 of the Federal Rules of Bankruptcy Procedure, if no timely objection is filed
        by any party in interest, the Court may enter an order discharging the Trustee, canceling his bond and
        closing the case pursuant to 11 U.S.C. Section 350(a).

           San Juan, Puerto Rico, this June 29, 2020




cc: all creditors                                            By:
                                                             Deputy Clerk
